Citation Nr: 1606494	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's two daughters

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1960 to February 1980. 

The Veteran died in July 1989.  The appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied a request to reopen a claim for service connection for the cause of the Veteran's death. 

The appellant and her two daughters testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C. in April 2015.  A transcript of the hearing is associated with the claims file.  

In April 2015, a Deputy Vice Chairman of the Board advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  





FINDINGS OF FACT

1.  In March 1994, the RO denied service connection for the cause of the Veteran's death; the appellant did not express disagreement or submit new and material evidence within one year.    

2.  Evidence added to the record since the final March 1994 decision is, in part, not cumulative or redundant of the evidence of record at the time of the decision, is material to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for the cause of the Veteran's death.

3.  The Veteran had no service-connected disabilities at the time of his death.  

4.  The Veteran died in July 1989; the cause of death listed on the state death certificate was pulmonary edema due to acute myelogenous leukemia (AML). 

5.  The Veteran's pulmonary edema was a manifestation of AML that first manifested greater than one year after active service and was not caused or aggravated by any aspect of service including recurrent colds or upper respiratory infections or exposure to designated herbicide agents during service in the Republic of Vietnam.    

6.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not contribute substantially or materially to cause death and AML did not manifest within one year of his service discharge.



CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309, 3.312 (2015 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the Board's decision to reopen the appellant's claim for service connection for the cause of the Veteran's death is completely favorable, no further notice and assistance regarding this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For a claim for Disability and Indemnity Compensation (DIC) benefits, notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In October 2010, prior to the initial decision in June 2011, the RO provided notice that met the requirements.  The notice explained that the Veteran did not have any service-connected disabilities at the time of his death and that evidence was need to show that a disability incurred or aggravated during active service was the primary or contributing cause of death.  The notice also explained the method for assigning an effective date.  Moreover, during the April 2015 Board hearing, the undersigned provided additional explanation of the criteria to establish service connection in a DIC claim based on a condition not yet service-connected including on a direct and presumptive basis for a chronic disease and for a disease associated with exposure to herbicide.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, military and private hospital records as well as medical opinions from an attending private physician and a VA consulting physician.  The latter opinion included a detailed review of the Veteran's military and private medical treatment records, and consideration of the appellant's lay statements and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In April 2011, the RO requested records of care from Wilford Hall Air Force Medical Center where the Veteran died in July 1989.  In May 2011, the Chief of Health Information responded that no records were located.  The RO informed the appellant in the June 2011 rating decision.  

A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned VLJ noted the basis for the prior determination and the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ explained several possible theories of entitlement and the corresponding criteria and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The undersigned VLJ held the record open for 60 days to permit the appellant to obtain additional relevant evidence to include a medical opinion from a private physician.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.   As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In light of the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case as to the issues adjudicated below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

II. Reopening Claim for Service Connection for Cause of Death 

The Veteran served as a U.S. Army infantryman with several tours of duty in the Republic of Vietnam.  He retired at the rank of Staff Sergeant and was awarded the Combat Infantryman's Badge and the Bronze Star Medal.  The Veteran died in July 1989.  The cause of death listed on the state death certificate is pulmonary edema due to acute myelogenous leukemia (AML).  The appellant is the Veteran's surviving spouse and, at the time of the initial claim in July 1969, contended that the Veteran experienced chronic respiratory disorders in service with a continuity of symptomatology since service, or, in the alternative, that his death was caused by herbicide exposure.  

In March 1994, the RO denied service connection for the cause of the Veteran's death.  The RO noted the cause of death as AML, that service treatment records did not show symptoms or treatment for AML during or within one year of retirement from active service, and that the disease was not among those for which the presumption of service connection due to exposure to herbicide was available.  

Although notified of the denial in March 1994, the appellant did not initiate an appeal or submit new and material evidence within one year.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's March 1994 denial is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO received the appellant's petition to reopen the claim for service connection for the cause of the Veteran's death in August 2010.  For  petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened .  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Since the March 1994 denial, additional evidence added to the claims file consists of additional records of private and military hospital treatment through the date of the Veteran's transfer to a military hospital in June 1989, and a private medical opinion addressing the diagnosis and etiology of AML.  The appellant submitted lay statements, letters from the Veteran, and copies of the Veteran's service treatment records.  During the Board hearing, the appellant testified that she observed the Veteran experiencing chronic respiratory disorders since his retirement from active duty and that a physician told her that AML was caused by exposure to herbicide.  She contended that the Veteran's form of leukemia was misdiagnosed and is among those diseases for which the presumption of service connection based on exposure to herbicide is available.   The Board obtained a medical opinion from a consulting VA oncologist and provided a copy to the appellant who provided a response in a January 2016 letter.  

Although the appellant's lay statements and testimony are not new but rather are cumulative of the contentions and evidence previously considered, the additional medical records, letter from the private physician, and opinion by the VA consulting oncologist are new because they were not of record or considered in the March 1994 final decision.  The evidence is material as it addresses the symptoms, diagnosis, and treatment of the disease leading to the Veteran's death and its relationship to the nature of his service and his medical care during service.  
 
Therefore, the Board finds that new and material evidence has been received, and to this extent only, reopens the claim for service connection for the cause of the Veteran's death and will adjudicate the claim on the merits.  

III.  Service connection for Cause of Death

When a veteran dies from a service-connected or compensable disability, his surviving spouse is entitled to dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2014).

A veteran's death will be considered service-connected when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).

The claims file shows that the Veteran had no service-connected disabilities at the time of his death.  

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, leukemia is among the diseases for which the presumption and continuity of symptomatology may be applied.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange and Agent Blue) for all veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  See 38 U.S.C.A. § 1116(f);
 38 C.F.R. § 3.307(a)(6)(iii).  In this case, service personnel records show that the Veteran served in the Republic of Vietnam in 1965-66 and 1970-72 and is presumed to have been exposed to the designated herbicide agents. 

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  All chronic B-cell leukemias (including but not limited to hairy-cell leukemia and chronic lymphocytic leukemia) are among those designated diseases but not other forms of leukemia including AML.  38 C.F.R. § 3.309(e).  

However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Matters of diagnosis and etiology of the disabilities such as those in this case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of AML and the cause of the Veteran's death are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).

Service treatment records show that the Veteran infrequently received episodic treatment for colds and upper respiratory infections.  In January 1975, X-rays were obtained on two occasions and one was evaluated as possible early pneumonia.  In May 1979, the Veteran sought treatment for a persistent cough and an X-ray showed left lower lobe infiltrate.  In an August 1979 retirement physical examination, the Veteran reported that he had a history of chronic colds, but a blood test was normal, and the examiner noted no clinical abnormalities of the lungs and chest.  In October 1979, a clinician noted that the Veteran had experienced colds off and on for the past two years and recently the symptoms had persisted for two months.  Clinicians diagnosed bronchitis and nasal polyps and recommended nasal surgery, but the records do not show whether surgery was performed.  In each case, the Veteran was prescribed temporary rest, decongestants, and occasionally antibiotic medication.  There was no record of hospitalization, and the Veteran continued to perform his duties as platoon sergeant in the field.  

The appellant submitted a large number of personal letters that she received from the Veteran dated from May 1982 to February 1989.  The letters suggest that the Veteran was working on construction projects, indoors and outdoors, at various sites distant from his home.  Over these years, he occasionally wrote to the appellant that he experienced a cold but did not mention imaging studies, extended courses of medication, or diagnoses of pneumonia.  The Veteran did note that he was tired on occasion when his occupation required long hours and work extending through weekends.  In these letters, the Veteran did not identify any source of regular medical care. 

A computerized summary of care from a private hospital printed in April 2011 shows that the Veteran was admitted in March 1989 for symptoms of malaise and frontal headaches.  The claims file also contains a narrative summary of care by the attending physician who noted that after laboratory blood tests showed that his white blood cell count had increased from 29,000 to 50,000, the Veteran was referred to England Air Force Base Hospital for follow-up treatment where a blood test showed even higher elevated white blood count.  The attending physician noted the Veteran's report of having been admitted to a hospital in Florida one year earlier where he was found to have a low white blood cell count and diagnosed with "walking pneumonia."  However, on admission in March 1989, a bone marrow biopsy was evaluated as AML.  A chest X-ray was normal.  The Veteran received two courses of chemotherapy, but the disease was unresponsive.  In June 1989, the Veteran elected transfer to Wilford Hall Air Force Medical Center for further investigative treatment and possible bone marrow transplantation.  The final diagnosis was AML, and the records were silent for any chronic respiratory disease.  

As noted above, records of care at Wilford Hall Air Force Medical Center could not be recovered.  Nevertheless, the cause of the Veteran's death at that facility was listed on the death certificate as pulmonary edema due to AML.  

During the April 2015 Board hearing, the appellant testified that the Veteran had a history of chronic pneumonia two or three times per month since she met him in 1979.  She reported that the Veteran sought treatment from many different physicians until a physician in Florida noted a low white blood count and encouraged him to seek further care.  She testified that one of the Veteran's treating oncology doctors told her that there was a great chance that that his herbicide exposure caused his leukemia.  

In a June 2015 letter, the Veteran's attending physician at the private hospital noted a review of the records of care at her hospital.  The physician noted that the Veteran presented typical symptoms of acute leukemia at an age when the disease is generally diagnosed, that the disease was very virulent and did not respond to two courses of chemotherapy, and that the Veteran died of his leukemia at Wilford Hall.  After another review of the histopathological evaluations, she noted that she did not doubt the diagnosis of AML.  The physician also noted that she and her facility had no records of care for pneumonia in Florida one year prior to her treatment, noting only that a low white blood cell count may accompany severe episodes of infection.  The physician noted a review of VA and other unspecified available information regarding Agent Orange and noted that, although it is an extremely toxic substance, there are no large scale and accepted studies that show an association between Agent Orange and acute leukemia.  

In a November 2015 letter, a VA consulting oncologist responded to the Board's request for a record review and medical opinion.  The oncologist noted that the Veteran had service in Vietnam and experienced several episodes of pneumonia during service, although the blood test on the 1979 retirement examination was unremarkable.  The oncologist also noted that the Veteran experienced additional episodes of pneumonia and leg cramps, chills, and flu-like symptoms after service.  The oncologist accurately summarized the private and military hospital treatment in 1989 including the diagnosis of acute myelomonocytic leukemia by bone marrow biopsy.  He responded to several questions posed by the Board as follows: 

1.  Regarding whether the Veteran's cancer was misdiagnosed and could have been a B-cell, hairy cell or chronic lymphocytic leukemia, the oncologist noted, "No.  It is almost inconceivable that acute myelogenous leukemia could be mistakenly diagnosed as a B-cell malignancy." 

2.  Regarding the possibility that the cancer had its onset in service, the oncologist noted that, as the name implies, AML develops within weeks or months, not years after active service and that the rapid rise in white count noted on admission in March 1989 was characteristic of the onset of acute leukemia. 

3.  Regarding herbicide exposure, the oncologist noted that there was no compelling evidence that AML is caused by such exposure.  Referring to the Board's letter advising him of the appellant's statement that she was told by a private oncologist that the Veteran's disease was likely caused by herbicide exposure, the consulting oncologist noted that this finding was in error. 

4.  Regarding a possible relationship of chronic pneumonia to cancer, the consulting oncologist noted that an infection can be a harbinger of AML but that the clinical course was most consistent with an acute onset in early 1989 and not the cause of pneumonia earlier in life. 

The Board finds that service connection for the cause of the Veteran's death is not warranted.  

The great weight of competent medical evidence is that the cause of death was pulmonary edema as a result of AML.  There is no indication in the 1989 treatment records or in the letter from the attending private physician that the Veteran had a chronic respiratory infection including pneumonia during the four months of treatment prior to his death.  Although the appellant sincerely believes that AML was misdiagnosed and could have been another form of leukemia such as a B-cell type, the appellant is not competent to determine the correct diagnosis which was determined by several biopsies and laboratory tests.  The Board places great probative weight on the consistent private hospital treatment records, the attending physician's summary, her comments in the June 2015 letter, and the opinion of the VA consulting oncologist in November 2015 that AML was a correct and unambiguous diagnosis.  

Although the Veteran did experience chronic colds, upper respiratory infections, and one episode diagnosed as bronchitis during service, these episodes and those noted after service in his letters were not at the frequency of several per month.  The August 1979 retirement physical examination, showed a credible history recurrent colds, but a blood test was normal, and the examiner noted no clinical abnormalities of the lungs and chest.  None of these symptoms were sufficient to stimulate further investigation as was done at the private hospital in 1989, many years after service.  All the episodes of colds and flu-like symptoms were treated such that the Veteran could return to his military duties in the field and to his construction work after service.  The Board also places probative weigh ton the opinion of the VA consulting oncologist who reviewed the record and found that infections can be a harbinger of AML but the nature and course of this acute disease is rapid and that the Veteran's episodes in service and in the early 1980s did not suggest a long period of development of AML or that the respiratory infections caused AML.  Therefore, the Board finds that the Veteran's AML first manifested greater than one year after active service and was not caused by chronic colds or respiratory infections. 

With respect to causation by exposure to designated herbicide agents, AML is not among those forms of leukemia for which the presumption of service connection is available.  Nevertheless, the Board must consider whether service connection on a direct basis to exposure is warranted.  As a soldier in the field in Vietnam, the Veteran is presumed to have had exposure to the agents.  In this case, there is no competent evidence of record to support causation of AML by the herbicide agents.  The appellant testified that a private physician told her that this causation was likely.  However, the attending physician and the VA consulting oncologist both provided competent opinions that the current state of medical knowledge and epidemiological studies has not shown adequate and sufficient information to support causation for this type of leukemia by herbicide agents used in Vietnam.  These opinions are not in conflict.  

The weight of the credible and probative evidence demonstrates that the Veteran's cause of death was AML which first manifested many years after service and was not caused or aggravated by any aspect of service including exposure to designated herbicide agents.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has been received, and to this extent only, the claim for service connection for the cause of the Veteran's death is reopened.  

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


